Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-18 are pending.
Claims 1-18 are rejected herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2022 is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,293,567.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter. It would have been obvious to one having ordinary skill in the art to make the device claimed in this application as explicitly taught by claims 1-13 of Patent no. 11,293,567.
Note that claims 1 and 12 of the current application differs from claims 1, 6 and 13 of 567’patent in that ‘567 does not claim first and second segments extending inwardly, respectively, from the first and second outer members. However, Claims 1, 6 and 13 of ‘567 patent, each claims the first and second stop extending inwardly from, respectively, the first and second outer members " It appears that the scope of the claims is similar enough that an ODP is warranted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-13 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,439,316 to Feige.

Regarding claim 1, Feige discloses a cable hanger, comprising:

a generally flat base (4) with an opening (5) with an arcuate edge:

first and second outer members (6, 6) extending in a first direction from opposite edges of the base:

first and second segments (15, 15) extending inwardly from, respectively, the first and second outer members:

first and second hooks (7, 7) extending in the first direction from, respectively, inner ends of the first and second segments; and

first and second inner members (13, 13) that extend in the first direction from the base, the first and second inner members configured to receive and grasp a cable (10)

wherein the cable hanger is formed of a polymeric material (plastic) (col. 3, lines 51).

Regarding claim 2, Feige discloses the cable hanger of Claim 1, in combination with a cable (10) grasped by the first and second inner members (13, 13) (figs 10-11).

Regarding claim 3, wherein the first and second inner members are inwardly spaced from, respectively, the first and second outer members as they grasp the cable.

Regarding claim 4, Feige discloses the cable hanger of  Claim 1, in combination with a mounting structure, wherein the first and second hooks are inserted into a mounting hole in the mounting structure (See fig. 9 or 10-11)

Regarding claim 5, Feige discloses the cable hanger of claim 4, wherein the mounting structure is formed of a metallic material (fig. 9)

Regarding claim 6, wherem the first and second segments (15, 15) contact the mounting surface.

Regarding claim 9, wherein each of the first and second inner members includes an arcuate portion (11, 11) configured to engage a grasped cable. 

Regarding claim 10, wherein the opening (5) in the base is round. 

Regarding claim 11, Feige discloses the cable hanger of claim 1, in combination with a second cable hanger mounted in the arcuate opening (Figs 10-11).

Claims 12-13 and 16-18 recited limitations similar to those recited in claims 
1, 4-6 and 9-11, therefore met by Feige.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Feige.

Regarding claims 7 and 14, Feige discloses all the limitations as claimed as discussed above except for the base being generally round.


It would have been an obvious matter of design choice to a person having ordinary skill in the art before the effecting filing date of the claimed invention to make the base being generally round since change in shape is generally recognized and/or considered as being within the level of ordinary skill in the art. The motivation for doing would be to provide easy to use in operation as well as to orientate and remove.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references pertain to cable hangers:

US 2016/0281881, US 2019/0221143, US 2009/0294602, US 2018/01163899.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632